DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 01/12/2022.	
3.	Claims 1-15 are pending. Claims 1-15 are under examination on the merits. Claims 1-12 are amended. Claims 13-15 are newly added.  
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-4, 6-9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Masato Okada (US Pub. No. 2014/0037866 A1, hereinafter “Okada”) in view of Zhang et al. (Fabrication of crystalline porphyrinic polyoxometalate cluster with high thermal stability and exploration of its photocatalytic activity, Polyhedron, Vol. 121, 2017, Pages 95-100, hereinafter “Zhang”). 
	

	Regarding claims 1,3: Okada teaches a color material dispersion liquid (Page 1, [0017]) comprising a color material, which is a salt-forming compound of an organic dye with a 
                              
    PNG
    media_image1.png
    349
    286
    media_image1.png
    Greyscale

	However, Zhang teaches the synthesis of structure of {H8[C40H26N8]3}{[SiW12O40]2} (H2O)5.(CH3CN)2 as shown below (Page 97, Fig 1), which is similar to synthesis of compound 1 of the instant application (US Pub. No. 2021/01891373 A1, Page 26, [0326])  with benefit of providing a highly desirable to develop hybrid inorganic–organic materials containing photo-active porphyrins as cations. The process of visible light irradiation coupled with energy/charge transfer between organic porphyrins cations and polyoxometalate (POM) anions is exciting
to chemists who have attempted the design and fabrication of sophisticated materials valuable for photocatalysis and photovoltaics application (Page 95 , left col., 1st para, lines 5-11). 

    PNG
    media_image2.png
    237
    706
    media_image2.png
    Greyscale

In an analogous art of a color material dispersion liquid comprising an organic dye and polyoxometalate, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the organic dye and  the polyoxometalate by Okada, so as to include the organic dye is at least one organic dye selected from the group consisting of a porphyrin dye containing no metal atom in the center as taught by Zhang, and would have been motivated to do so with reasonable expectation that this would result in providing a highly desirable to develop hybrid inorganic–organic materials containing photo-active porphyrins as cations. The process of visible light irradiation coupled with energy/charge transfer between organic porphyrins cations and polyoxometalate (POM) anions is exciting to chemists who have attempted the design and fabrication of sophisticated materials valuable for photocatalysis and photovoltaics application as suggested by Zhang (Page 95 , left col., 1st para, lines 5-11). 

Regarding claim 13: Okada teaches the color material dispersion liquid (Page 1, [0017]), wherein the heteropolyoxometalate is a heteropolyoxometalate such as (PMo12O40)3- which has an oxidation-reduction potential of 0 V or more relative to the silver/silver chloride electrode (Page 28, [0246], Production Example 8). 
"Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5). 

Regarding claims 4,6: Okada teaches a composition comprising a color material (Page 3, [0035]; Page 14, [0188]), which is a salt-forming compound of an organic dye with a heteropolyoxometalate as shown below (Page 28, [0246], Production Example 8), and a binder component (Page 14, [0195]), wherein the heteropolyoxometalate is a heteropolyoxometalate which has an oxidation-reduction potential larger than -0.3 V relative to the silver/silver chloride electrode. Okada does not expressly teach the organic dye is at least one organic dye selected from the group consisting of a porphyrin dye, a tetraazaporphyrin dye, a phthalocyanine dye and a squarylium dye. 
                              
    PNG
    media_image1.png
    349
    286
    media_image1.png
    Greyscale

However, Zhang teaches the synthesis of structure of {H8[C40H26N8]3}{[SiW12O40]2} (H2O)5.(CH3CN)2 as shown below (Page 97, Fig 1), which is similar to synthesis of compound 1 
to chemists who have attempted the design and fabrication of sophisticated materials valuable for photocatalysis and photovoltaics application (Page 95 , left col., 1st para, lines 5-11). 

    PNG
    media_image2.png
    237
    706
    media_image2.png
    Greyscale

In an analogous art of a composition comprising a color material dispersion liquid including an organic dye and polyoxometalate, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the organic dye and  the polyoxometalate by Okada, so as to include the organic dye is at least one organic dye selected from the group consisting of a porphyrin dye containing no metal atom in the center as taught by Zhang, and would have been motivated to do so with reasonable expectation that this would result in providing a highly desirable to develop hybrid inorganic–organic materials containing photo-active porphyrins as cations. The process of visible light irradiation coupled with energy/charge transfer between organic porphyrins cations and polyoxometalate (POM) anions is exciting to chemists who have attempted the design and fabrication of sophisticated materials valuable for photocatalysis and photovoltaics application as suggested by Zhang (Page 95 , left col., 1st para, lines 5-11). 

Regarding claim 7: Okada teaches the composition comprising a color material (Page 3, [0035]; Page 14, [0188]), further comprising a dispersant (Page 2, [0019]; Page 3, [0030]). 

	Regarding claim 8: Okada teaches a film (Page 20, [0267]).  comprising the recited composition (Page 3, [0035]; Page 14, [0188]) or a cured product thereof (Page 14, [0196]; Page 20, [0262]).

Regarding claim 13: Okada teaches the composition comprising a color material (Page 3, [0035]; Page 14, [0188]), wherein the heteropolyoxometalate is a heteropolyoxometalate such as (PMo12O40)3- which has an oxidation-reduction potential of 0 V or more relative to the silver/silver chloride electrode (Page 28, [0246], Production Example 8). 
"Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5). 

Regarding claims 9,11: Okada teaches an optical filter comprising a color material (Page 3, [0035]; Page 20, [0254]), which is a salt-forming compound of an organic dye with a heteropolyoxometalate as shown below (Page 28, [0246], Production Example 8), and a binder component (Page 14, [0195]), wherein the heteropolyoxometalate is a heteropolyoxometalate which has an oxidation-reduction potential larger than -0.3 V relative to the silver/silver chloride electrode. Okada does not expressly teach the organic dye is at least one organic dye selected from the group consisting of a porphyrin dye, a tetraazaporphyrin dye, a phthalocyanine dye and a squarylium dye. 

    PNG
    media_image1.png
    349
    286
    media_image1.png
    Greyscale

However, Zhang teaches the synthesis of structure of {H8[C40H26N8]3}{[SiW12O40]2} (H2O)5.(CH3CN)2 as shown below (Page 97, Fig 1), which is similar to synthesis of compound 1 of the instant application (US Pub. No. 2021/01891373 A1, Page 26, [0326])  with benefit of providing a highly desirable to develop hybrid inorganic–organic materials containing photo-active porphyrins as cations. The process of visible light irradiation coupled with energy/charge transfer between organic porphyrins cations and polyoxometalate (POM) anions is exciting
to chemists who have attempted the design and fabrication of sophisticated materials valuable for photocatalysis and photovoltaics application (Page 95 , left col., 1st para, lines 5-11). 

    PNG
    media_image2.png
    237
    706
    media_image2.png
    Greyscale

In an analogous art of an optical filter comprising a color material dispersion liquid including an organic dye and polyoxometalate, and in the light of such benefit before the st para, lines 5-11). 

	Regarding claim 12: Okada teaches a display device comprising the optical filter (Page 22,[0285]-[0286]). 

Regarding claim 15: Okada teaches an optical filter comprising a color material (Page 3, [0035]; Page 14, [0188]), wherein the heteropolyoxometalate is a heteropolyoxometalate such as (PMo12O40)3- which has an oxidation-reduction potential of 0 V or more relative to the silver/silver chloride electrode (Page 28, [0246], Production Example 8). 
"Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5). 


s 2, 5,10  are rejected under 35 U.S.C. 103 as being unpatentable over Masato Okada (US Pub. No. 2014/0037866 A1, hereinafter “Okada”) in view of Zhang et al. (Fabrication of crystalline porphyrinic polyoxometalate cluster with high thermal stability and exploration of its photocatalytic activity, Polyhedron, Vol. 121, 2017, Pages 95-100, hereinafter “Zhang”) as applied to claims 1, 4,  9 above, and further in view of  Ueno et al. (US Pub. No. 2012/0091448 A1, hereinafter “Ueno”). 

Regarding claims 2,5,10 : The disclosure of Okada in view of Zhang is adequately set forth in paragraph 7 above and is incorporated herein by reference. Okada in view of Zou does not expressly teach the heteropolyoxometalate is a heteropolyoxometalate containing vanadium.
However, Ueno teaches polyoxometalates (POMs) that are metal oxide clusters comprising at least one metal element selected from among molybdenum (Mo), tungsten (W), vanadium (V) and iron (Fe) (Page 9, [0125]), wherein most clusters may contain counter cations, such counter cations preferably being H+, Na+ or K+, while cationic organic materials or ionic liquids may also be used (Page 9, [0127]). Since the metal oxide clusters have greater compatibility with hole transporting materials and an improved charge transport property, the metal oxide clusters are preferably used together with a hole transporting material from the viewpoint of contributing to an extended lifetime. Furthermore, addition of a binder can improve the film formability, also allowing adjustment of ink viscosity (Page 9, [0128]). 
In an analogous art of an optical filter comprising a color material containing an organic dye and polyoxometalate, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the polyoxometalate by Okada, so as to include a heteropolyoxometalate containing vanadium as taught by Ueno, and would have been motivated to do so with reasonable expectation that this would result in providing the metal oxide clusters have greater compatibility with hole . 

Response to Arguments
9.	Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
01/25/2022